LEHMAN, J.
(dissenting). The parties met in New York and tasted a sample of wine, and then entered into the agreement set forth in the prevailing opinion. If the word “the” had been omitted, I think, the case would be free from difficulty, and under the authorities the quality of the wine would have to be determined upon its arrival in Pensacola; but the parties have used the definite article, and, I think, are referring to six definite barrels then equal to sample, and when these six barrels were delivered to the carrier, and thereafter received in Pensacola, even though the quality had deteriorated on the journey, the plaintiff was entitled to payment. While the justice should have kept to his original charge, the defendant was not injured by the subsequent submission to the jury of a question of law.